Appeal by the defendant from a judgment of the County Court, Nassau County (Peck, J.), rendered June 30, 2005, convicting him of murder in the first degree, robbery in the first degree, attempted robbery in the first degree (two counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to the police.
Ordered that the judgment is affirmed.
*662The court properly denied the defendant’s application for a separate trial on count eight of the indictment. The charges were properly joined pursuant to CPL 200.20 (2) (b), since evidence of each of the robberies was admissible as to the other (see People v Beam, 57 NY2d 241, 251-253 [1982]; People v Rolling, 3 AD3d 436 [2004]; People v Gonzalez, 188 AD2d 364 [1992]).
Contrary to the defendant’s contention, his written confessions were not involuntary (see People v Petronio, 34 AD3d 602, 604 [2006]).
The defendant’s contention regarding suppression of a gun is without merit, and the defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Schmidt, J.P, Santucci, Florio and Balkin, JJ., concur.